Lisa Skruck, Esq.
LSkruck@kdvlaw.com


                                               June 16, 2020

The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007


         Re.:     Williams v. Construction & Realty Services Group, Inc. et al.
                  1:19-cv-02973-GHW


Dear Judge Woods:
         Further to our last update in the above-referenced case, the parties expect to sign the
settlement agreement this week. The parties therefore request to be excused from filing a joint pre-
trial order as is currently calendared for June 17, 2020.
      The parties will update the Court when the settlement has been finalized and payment has
been made.
         We thank the Court for its consideration of this matter.


                                                       Sincerely,




                                                       Lisa Skruck


4824-7691-2576, v. 1
